Order entered November 17, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00776-CV

                                 KSADD, LLC, Appellant

                                             V.

                               JOAN WILLIAMS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-03455-D

                                         ORDER
       We GRANT appellant’s November 13, 2015 motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by DECEMBER 4, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE